DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending and examined on the merits.

Information Disclosure Statement
References lined-through on the IDS filed 10/25/19 were provided as Author Manuscripts by this is not indicated on the citations on the IDS form.

Claim Objections
Claim 1 objected to because of the following informalities:  the structure on the top of page 105 is illegible with respect of the indices within the parentheses, and the superscripts on the R groups are nearly illegible .  
Claims 9 and 18 are objected to for the typographical errors of “oter” membrane vesicles, rather than “outer membrane vesicles” and microcarrier “parties”  rather than microcarrier particles. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(A) Claim 1 is vague and indefinite because it is lacking the object of “comprising a of Formula I”.  For purpose of examination, the claim will be read as “an adjuvant system comprising Formula I”.
(B) Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(C) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, 
claims 6 and 15 recite the broad recitation “montanides”, and the claims also recite ISA51 and ISA720 which are the narrower statements of the range/limitation; and
claims 9 and 18 recite  the broad recitation “alum plus Bordetella pertussis”, and the claims also recite aluminum hydroxide gel  with killed B. pertussis which is the narrower statements of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
(D) It is unclear how the parenthetical information “an oil-in-water emulsion with dead mycobacteria” and “an oil-in-water emulsion with muramyl dipeptide, MDP, a constituent of mycobacteria” contributes to the scope of claim s 9 and 15.
(E) It is unclear if applicant is intending to claim “Incomplete Freund’s Adjuvant” rather than complete Freund’s adjuvant plus additional muramyl dipeptide in claims 9 and 15, because Freund’s adjuvant, without the qualifier of “Incomplete” would require dead mycobacteria. 
(F) Claims 6 and 15 contains the trademark/trade name “Montanide”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe compounds and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gin et al (WO2015/184451, reference of the IDS filed 10/25/2019).
Gin et al teach pharmaceutical compositions comprisng compounds of instant claim 1 or pharmaceutically acceptable salts thereof  and an antigen (claims 1-14 of ‘451) which meets the limitations of claim 1.   Gin et al teach that the compounds of the invention are vaccine adjuvants, and that suitable formulations of the compounds of the invention comprise liposomes (paragraph [0112]), which meets the limitations of claims 2, 3 and 5.  Gin et al disclose that the vaccine composition further comprises additional adjuvants (paragraph [0083]) which meets the limitation of claim 8.
Claim 1 is drawn to a pharmaceutical composition comprising an adjuvant system comprising Formula I.   Claim 2 specifies that the adjuvant system of Formula I further comprises a carrier. Claim 3 embodies the formulation of claim 2 wherein the carrier is selected from a group including liposomes.  Claim 15 requires the formulation of claim 3 wherein the carrier is a liposome.  Claim 8 specifies that the pharmaceutical formulation of claim 1 further comprises an additional adjuvant.
Gin et al disclose pharmaceutical compositions comprising an immunologically effective amount of an antigen and a compound of formula I (claims 1-14 of ‘451) which meets the limitations of instant claim 1.  Gin et al disclose that the formulation further comprises liposomes (paragraph [0112]) which meets the limitations of instant claims 2, 3 and 5.  Gin et al disclose a vaccine composition comprising an antigen and the inventive minimal saponin analogue as an adjuvant, wherein the vaccine composition further comprises additional adjuvants (paragraph [0083]) which meets the limitations of instant claim 8 because an adjuvant is an immunostimulant. 

Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gin et al (WO2017/079582, reference of the IDS filed 4/22/2020).
Claim 10 is drawn to a pharmaceutical formulation comprising an adjuvant system comprising  the illustrated compound.  Claim 11 requires the pharmaceutical formulation of claim 10 further comprising a carrier. 
Gin et al disclose the compounds of formula I and the compound of instant claim 10 (claim 2, page 171, middle compound, and claim 3).  Gin et al disclose pharmaceutically acceptable carriers for the inventive compounds (page 36, line 37 to page 37, line 24) which meets the limitations of instant claims 2 and 11.  
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1-3, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gin et al (WO2015/184451) as evidenced by Cibulski et al (Vaccine, 2016, Vol. 34, pp. 1162-1171).
Claim 9 requires that the immunostimulant of claim 8 is selected from the group including alum, Freund’s adjuvant, Freund’s adjuvant with MDP, alum plus Bordetella and microcarrier particles.
Gin et al teach the limitations of claims 1-3, 5 and 8 for the reasons set forth above.  Gin et al disclose that the vaccine composition further comprises additional adjuvants (paragraph [0083])  Gin et al teach that  common adjuvants include alum, Freund’s adjuvant, Freund’s adjuvant with MDP, alum plus Bordetella and ISCOMs (paragraph [0086]). Chibluski et al provide evidence that ISCOMs are microparticulate carriers (abstract, lines 6-8).
It would have been prima facie obvious at the time of the effective filing date to include additional well-known adjuvants such as alum, Freund’s adjuvant, Freund’s adjuvant with MDP, alum plus Bordetella and ISCOMs with the vaccine and the inventive adjuvant of Gin et al.  One of skill in the art would have been motivated to do so by the teachings of Gin et al that the vaccine composition of the invention comprising an antigen, the inventive adjuvant, and further comprises an additional adjuvant. 

Claims 1-3, 8-12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gin et al (WO2017/079582) in view of Garcon et al (‘Vaccine adjuvants’, In: Understanding Modern Vaccines: Perspectives in Vaccinology, 2011, Vol. 1, No. 1, pp. 89-113).
Gin et al teach the limitations of claims 1, 2, 10 and 11 or the reasons set forth above.  Gin et al teach kits comprising the inventive adjuvant compound and another immunotherapeutic agent (page 29, lines 14-18).  Gin et al teach that  common adjuvants include alum, Freund’s adjuvant, Freund’s adjuvant with MDP, alum plus Bordetella and ISCOMs (page 113, lines 9-19). Gin et al do not teach the pharmaceutical compositions of the inventive adjuvant further comprising alum, Freund’s adjuvant, Freund’s adjuvant with MDP, alum plus Bordetella and ISCOMs.
Garcon et al teach that combinations of adjuvants can take advantage of the properties of each individual component of an adjuvant composition (page 89, lines 6-7 under “Key Concepts”).
It would have been prima facie obvious at the time of the effective filing date to include additional well-known adjuvants such as alum, Freund’s adjuvant, incomplete Freund’s adjuvant, alum plus Bordetella, and ISCOMs with the vaccine and the inventive adjuvant of Gin et al.  One of skill in the art would have been motivated to do so by the teachings of Gin et al on kits which include the inventive adjuvant in addition to an additional immunotherapeutic agent.  One of skill in the art would understand that a vaccine adjuvant was an immunotherapeutic agent, and would be motivated to combine with the inventive adjuvant based on the teachings of Garcon et al that combinations of adjuvants can provide beneficial adjuvination  from each of the adjuvants in the combination.  

Claims  1-3, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gin et al (WO2015/184451) in view of the Abstract of Slingluff et al (Journal for the Immunotherapy of Cancer, Nov. 2014, vol. 2, Suppl. 3, abstract no. P60).
Claim 6 requires, in part, that the formulation of claim 1 further comprises MPL, CpG, or immunostimulatory oligonucleotides.  Claim 7 specifies, in part, that the formulation of claim 1 further comprises a MPL and CpG 7909.
Gin et al teach the limitations of claims 1-3, 5 and 8 for the reasons set forth above. Gin et al disclose that the vaccine composition further comprises additional adjuvants (paragraph [0083]).   Gin et al teach that QS-21, a saponin natural product from the Quillaja saponaria tree, is one of the most promising adjuvants currently under investigation and  has emerged as the immunopotentiator of choice in many recent clinical trials (paragraph [0003]).   Gin et al teach that despite its promise, QS-21 suffers from several liabilities including limited access from its natural source, toxic side effects, and chemical instability due to spontaneous hydrolysis of the acyl chain  (paragraph [0003]). Gin et al teach that the minimal saponin analogues in the invention (Title) are variants of QS-21 lacking the branched trisaccharide domain (page 54, heading before paragraph [0165]).   Gin et al teach that the instant inventive adjuvants are synthetic modified variants of QS-21 induce similar cellular effects in vivo (paragraph [0203]). Gin et al teach that the variants are obtained by synthetically from alternative, readily available triterpene precursors (paragraph [0202]).  Thus, one of skill in the art would reasonably conclude that the minimal saponin analogues of Gin et al do not suffer from limited access from natural sources.  
Gin et al do not teach the pharmaceutical formulation further comprising MPL, or MPL and CpG7909. 
The abstract of Slingluff et al teach an adjuvant combination of MPL, QS-21, CpG7909 and liposome, termed AS15, with MAGE-A3 vaccine.  The abstract teaches that AS15  induced high titer antibody, multifunctional CD4+Th1 responses and CD8 responses in some patients.
It would have been prima facie obvious at the time prior to the effective filing date to combine the minimal saponin adjuvants of Formula I of Gin et al with MPL and CpG7909.  
One of skill in the art would have been motivated to do so by the suggestion of Gin et al that the vaccine composition comprises further adjuvants and the teachings of the abstract of Slingluff et al that the AS15 adjuvant combination induced high titer antibody, multifunctional CD4+Th1 responses and CD8 responses.  One of skill in the art would understand that the minimal saponin adjuvants of Gin et al could replace the QS-21 in the AS15 adjuvant system of the abstract of Sling because Gin et al teach that the minimal saponin analogues of the invention induce similar cellular effects to that of QS-21 in vivo.  One of skill in the art would have been motivated to add MPL and CG7909 to the minimal saponin analogues of Gin et al in order to attain the cellular effects observed by the abstract of Slingluff et al in vivo, including CD4 and CD8 T cell responses against administered antigen.

Claims  1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gin et al (WO2015/184451) in view of Patra et al (Infection and Immunity 2015 May, Vol. 83, pp. 1799-17808).
Claim 3 requires, in part, that the carrier of the pharmaceutical formulation of claim 2 is an emulsion.  Claim 4 requires that the emulsion of claim 3 is a squalene emulsion.
Gin et al teach the limitations of claims 1-3, 5 and 8 for the reasons set forth above.  Gin et al disclose that the vaccine composition further comprises additional adjuvants (paragraph [0083]). Gin et al do not teach a squalene emulsion as a carrier for the vaccine comprising the inventive adjuvant and antigen.
Patra et al teach that GLA plus squalene oil in water emulsion  as a human compatible adjuvant combination (abstract).  Patra et al teach that GLA plus squalene oil in water emulsion produced the highest titer avidity in IgG antibodies to a vaccine antigen, Pfs25.
It would have been prima facie obvious at the time of the effective filing date to use squalene in oil emulsion plus GLA in addition to the inventive the adjuvant of Gin et al.  One of skill in the art would have been motivated to do so because Gin et al teach that vaccine composition further comprises additional adjuvants, and by the teachings of Patra et al on the superiority of GLA plus squalene oil in water emulsion in terms of titer and avidity of antibodies produced after vaccination with the Pfs25 antigen. 

Claims  1, 2, 6-8, 10-12, 14-17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gin et al (WO2017079582) in view of  in view of Garcon et al (‘Vaccine adjuvants’, In: Understanding Modern Vaccines: Perspectives in Vaccinology, 011, Vol. 1, No. 1, pp. 89-113) and the Abstract of Slingluff et al (Journal for the Immunotherapy of Cancer, Nov. 2014, vol. 2, Suppl. 3, abstract no. P60)..
Claim 12 requires , in part, the pharmaceutical formulation of claim 11, wherein the carrier is selected from a group including liposomes.  Claim 14 specifies that the carrier of claim 12 is a liposome.  Claim 15 requires, in part, that the formulation of claim 10 further comprises MPL, CpG, or immunostimulatory oligonucleotides.  Claim 16 specifies, in part, that the formulation of claim 10 further comprises a MPL and CpG 7909.  Claim 19 requires the formulation of claim 10 further comprising MPL.  Claim 21 specifies that the formulation of claim 19 further comprises, in part, CpG7909.
Gin et al teach the limitations of claims 1, 2, 10 and 11 or the reasons set forth above.  Gin et al teach kits comprising the inventive adjuvant compound and another immunotherapeutic agent (page 29, lines 14-18).  
Gin et al teach the compound I-4, otherwise known as TiterQuil-1-0-5-5 / TQL-1055 (page 57, lines 10-11, Figure 8, structure 26) which is identical to the compound of instant claim 10.  Gin et al teach that QS-21 had previously been considered the most promising immuno- potentiator in several antitumor vaccine therapies (page 57, line 18 to page 58, line 8).  Gin et al teach that the tolerated dose of QS-21 in cancer patients typically does not exceed 100-150 μg, QS-21 is inherently unstable and hemolytic (page 58, lines 15-19). Gin et al teach that the inventive compounds which are  synthetic analogues of QS-21 possess significant stand-alone adjuvant activity, a high degrees of tolerability and/or reduced side-effects, as well as being more cost-effective to produce than natural QS-21, more stable, more efficacious, and less toxic for use in vaccination (page 59, lines 1-19). cost of manufacture in comparison to synthetic QS-21.
Gin et al do not teach pharmaceutical compositions comprising the inventive adjuvant, further comprising MPL, CpG7909 and liposomes.
Garcon et al teach that combinations of adjuvants can take advantage of the properties of each individual component of an adjuvant composition (page 89, lines 6-7 under “Key Concepts”).
The abstract of Slingluff et al teach an adjuvant combination of MPL, QS-21, CpG7909 and liposome, termed AS15, with MAGE-A3 vaccine.  The abstract teaches that AS15  induced high titer antibody, multifunctional CD4+Th1 responses and CD8 responses in some patients.
It would have been prima facie obvious at the time prior to the effective filing date to combine the synethicGS-21  analogues of Gin et al with MPL, CpG7909 and a liposome.  
One of skill in the art would have been motivated to do so by the suggestion of Gin et al regarding the adjuvant activity of the inventive QS-21synthetic analogues having higher tolerability and/or reduction of side effects relative to QS-21 in addition to being more cost-effective to produce, and the teachings of Garcon et al regarding  the advantages of combining adjuvants.  One of skill I the art would be motivated to replace QS-21 in the combination of MPL, CpG7909, QS-21 and liposomes taught by Singluff et al to provide higher titer antibodies, and multifunctional CD4+Th1 responses and CD8 responses against an administered vaccine adjuvant. 

Claims 1-4, 6, 8, 10-13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gin et al (WO2017079582) in view of Garcon et al (‘Vaccine adjuvants’, In: Understanding Modern Vaccines: Perspectives in Vaccinology, 2011, Vol. 1, No. 1, pp. 89-113) and Fox (Molecules, 2009, Vol. 14, pp. 3286-3312).
Gin et al teach the limitations of claims 1, 2, 10 and 11 or the reasons set forth above.  Gin et al teach kits comprising the inventive adjuvant compound and another immunotherapeutic agent (page 29, lines 14-18).  Gin et al teach the compound I-4, otherwise known as TiterQuil-1-0-5-5 / TQL-1055 (page 57, lines 10-11, Figure 8, structure 26) which is identical to the compound of instant claim 10.  Gin et al teach that QS-21 had previously been considered the most promising immuno- potentiator in several antitumor vaccine therapies (page 57, line 18 to page 58, line 8), but that the tolerated dose of QS-21 in cancer patients typically does not exceed 100-150 μg, and QS-21 is inherently unstable and hemolytic (page 58, lines 15-19). Gin et al teach that some of these shortcomings of QS-21 have been partially addressed by formulation of QS-21 as emulsions, such as AS02 (page 58, lines 22-24). Gin et al teach that the inventive compounds which are  synthetic analogues of QS-21 are more stable, more efficacious, and less toxic for use in vaccination than QS-21 (page 59, lines 1-19).
Fox et al  teach that the AS02 adjuvant system is a squalene emulsion with tocopherol,  MPL and QS-21, (page 3293, lines 4-9), which meets the limitation of an emulsion in claims 3 and 12, a “tocopherol” in claims 6 and 15, MPL in claims 6, 15 and 19 and a squalene emulsion in claims 4, 13 and 20.
Gin et al do not teach the inventive pharmaceutical compositions comprising MPL and a squalene emulsion.
Garcon et al teach that combinations of adjuvants can take advantage of the properties of each individual component of an adjuvant composition (page 89, lines 6-7 under “Key Concepts”).
It would have been prima facie obvious prior to the effective filing date to formulate the inventive QS-21 analogues as a squalene emulsion comprising MPL.  One of skill in the art would have been motivated to do so by the teachings of Gin et al that QS-21 formulated as AS02 had improved properties, the teachings of Fox et al that AS02 is a squalene emulsion comprising tocopherol and MPL.  One of skill in the art would be motivated to make the squalene emulsion with MPL and tocopherol in order to further improve on the properties of the inventive QS-21 analogues when administered as a vaccine with an adjuvant because the squalene emulsion with MPL and tocopherol improved the properties of the related QS-21.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 10 and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.10,906,926. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the structures of instant claims 1 and 10. Claims 13-19 of the ‘926 patent teach the administration of an antigen with a pharmaceutical composition of a compound of the illustrated  molecule which is identical to that of the structure in instant claim 10.   Instant claims 2 and 11 are obvious over the claims of the ‘926 patent because it well known in the art that administration of an active agent requires admisntration in a carrier in order that the active agent is carried from one organ or portion of the body to another organ or portion of the body to provide the maximum therapeutic effect..

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No.10,626,137. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the structures of instant claim 1. Claim 3 of the patent teaches a method of immunizing a subject against infection comprising administering to the subject the pharmaceutical composition of claim 2, wherein the pharmaceutical composition comprises an immunologically  effective amount of an antigen in addition to the compound of claim 1.   Claim 5 of the patent teaches a method for enhancing the effect of a cytotoxic drug in a subject comprising administering the pharmaceutical composition of claim 4,  wherein the pharmaceutical composition comprises an effective amount of a cytotoxic drug in addition to the compound of claim 1. Instant claim 2 is obvious over the claims of the ‘137 patent because it well known in the art that administration of an active agent requires admisntration in a carrier in order that the active agent is carried from one organ or portion of the body to another organ or portion of the body to provide the maximum therapeutic effect..
Claims 1, 2, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.11,324,821.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the structures of instant claims 1 and 10. Claim 5 of the ‘821 patent teach the administration of an pharmaceutical combination of claim 1, wherein the combination is a molecule having the structure of the molecule in instant claim 10 and a toll-like receptor based adjuvant system.   Instant claims 2 and 11 are obvious over the claims of the ‘821 patent because it well known in the art that administration of an active agent requires admisntration in a carrier so that the active agent is carried from one organ or portion of the body to another organ or portion of the body to provide the maximum therapeutic effect..

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No.8,889,842. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of ‘842 discloses  structures which anticipate instant claim 1 and a pharmaceutically acceptable  excipient, which anticipates instant claim 2 requiring a carrier.

Claims 1, 2, 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-32 of copending Application No. 16/608,352 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘352 application anticipate instant claims 1 and 10.  Instant claims 2 and 11, requiring a carrier are obvious over the claims of the ‘352 application because it well known in the art that administration of an active agent requires admisntration in a carrier so that the active agent is carried from one organ or portion of the body to  another organ or portion of the body to provide the maximum therapeutic effect.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/005,110 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘352 application anticipate instant claims 1 and 10.  Instant claims 2 and 11, requiring a carrier are obvious over the claims of the ‘110 application because it well known in the art that administration of an active agent requires admisntration in a carrier so that the active agent is carried from one organ or portion of the body to  another organ or portion of the body to provide the maximum therapeutic effect.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 8, 10, 11 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/687,094 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘094 application anticipate instant claims 1, 2, 10 and 11 (page 50/75, middle structure, page 55/75, bottom structure, claim 6, page 60/75, top structure, page 63/75, top structure, page 64/7, bottom structure, claim 12, page 71/75, top structure and page 74/75 all anticipate the structure of instant claim 10) and require the additional TLR agonist which meets the limitations of instant claim 8 and 17 requiring an additional immunostimulant.  Instant claims 2 and 11, requiring a carrier are obvious over the claims of the ‘110 application because it well known in the art that administration of an active agent requires admisntration in a carrier so that the active agent is carried from one organ or portion of the body to  another organ or portion of the body to provide the maximum therapeutic effect.  The claims 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 25-32 of copending Application No. 16/604,867(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the ‘867 patent.  The claims of the ‘867 patent are drawn to a method of synthesizing the illustrated compound, which is identical to the structure in instant claim 10.  
Section 804 of the M.P.E.P. states:
…those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). To avoid improper reliance on the disclosure of a reference patent or copending application as prior art in the context of a nonstatutory double patenting analysis, the examiner must properly construe the scope of the reference claims. The portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim. In particular, when ascertaining the scope of the reference’s claim(s) to a compound, the examiner should consider the reference’s specification, including all of the compound’s uses that are disclosed. See Sun Pharm. Indus., 611 F.3d at 1386-88, 95 USPQ2d at 1801-02.

In the  instant case, the ‘867 application teaches that 

“…the compounds disclosed in this application have been shown to be useful as adjuvants. In another aspect, the present application provides a method for preparing compounds according to the embodiments of this application. In another aspect, the present invention provides a method of potentiating an immune response to an antigen, comprising administering to a subject a provided vaccine in an effective amount to potentiate the immune response of said subject to said antigen.  In another aspect, the invention provides pharmaceutical compositions comprising compounds of the invention and pharmaceutically acceptable excipients. In certain embodiments, the pharmaceutical composition is a vaccine comprising an antigen and an inventive adjuvant.” (page 20, lines 17-19).

Thus, instant claims 1 and 10, drawn to a pharmaceutical composition  comprising the adjuvant of Formula I, are obvious over claims 1 and 25-32, drawn to a method of synthesizing the compound.

All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643